Citation Nr: 0419213	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-34 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial disability rating for 
colon cancer due to ionizing radiation exposure, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active service from June 1943 to 
January 1949, and from July 1949 to September 1952.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's colon cancer due to ionizing radiation 
exposure is characterized by irregular stool pattern from 
frequency to constipation, and he is not on any type of 
dietary restrictions, although he usually eats only two meals 
a day.  However, this disability does not more nearly 
approximate a disability characterized by moderately severe 
adhesions of peritoneum with partial obstruction manifested 
by delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.

3.  The veteran's colon cancer due to ionizing radiation 
exposure is characterized by occasional rectal burning, but 
with full sphincter control with no fecal leakage or 
involuntary bowel movements, and he does not require a pad 
and does not have any problems with hemorrhoids.  This 
disability does not more nearly approximate a disability 
characterized by persistent fistula of intestine or after 
attempt at operative closure which is slightly infrequent 
with fecal discharge.

4.  Although the veteran underwent a low anterior colon 
resection in September 2000 due to colon carcinoma and had 
chemotherapy during 2001 which lasted for about a year, the 
veteran's currently does not currently suffer from malignant 
neoplasms of the digestive system, and his chemotherapy 
treatment has been discontinued for more than six months.

5.  The veteran's weight has been altered from 152 to 190 
pounds, with his most recent weight being 204.2 pounds, and 
his height being 68 inches.  As such, his disability does not 
more nearly approximate a disability characterized by 
resection of the small intestine where the resection is 
symptomatic, with diarrhea, anemia, and inability to gain 
weight, or large intestine resection with moderate symptoms.  
In addition, the evidence does not show that the veteran has 
suffered a considerable amount of weight loss, such as a loss 
greater than 20 percent of the individual's baseline weight 
sustained per three months or longer.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for colon cancer due to ionizing radiation exposure have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.112- 4.114, 
Diagnostic Codes 7301, 7328, 7329, 7330, 7343 (2003); see 
Butts v. Brown, 5 Vet. App. 532 (1993)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via the September 2002 and 
December 2003 rating decisions, and the December 2003 
statement of the case.  In addition, via June 2002 and June 
2003 RO letters, and the December 2003 statement of the case, 
the veteran was provided with specific information concerning 
changes in the law and regulations per the VCAA.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
As no additional evidence, which may aid the veteran's claim 
or might be pertinent to the bases of the claim, has been 
submitted or identified, the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Finally, in a recent decision the United States Court of 
Appeals for Veterans Claims (Court) revisited the notice 
requirements imposed upon VA by the VCAA.  See Pelegrini v. 
Principi, No. 01-944, 2004 U.S. App. Vet. Claims LEXIS 370 
(June 24, 2004).  The Court addressed both the timing and 
content of these notice requirements.  Id. at *17-23.  The 
Court held that VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Id. at *22.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).  Upon 
review of the claims folder, the Board notes that the veteran 
was supplied with a letter in essence explaining the new VA 
requirements under VCAA in June 2003, prior to the September 
2002 initial rating decision.

Although the VCAA notice letter that was provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
issue addressed in this decision.  By various informational 
letters, rating decisions and the statement of the case, VA 
satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2003).

In this case, in a September 2002 rating decision, the 
veteran was granted service connection for colon cancer due 
to ionizing radiation exposure, and a 0 percent rating under 
38 C.F.R. § 4.114, Diagnostic Codes 7343 and 7330, effective 
May 31, 2002 (the date of claim).  He expressed disagreement 
with the initial rating assigned to his disability, and 
subsequently, in a December 2003 rating decision, the 
veteran's award was increased to a 10 percent rating going 
back to the date of claim, under Diagnostic Code 7301.  At 
present, the veteran is seeking an increased initial rating 
in excess of 10 percent for colon cancer due to ionizing 
radiation exposure.

I.  The Law.

In this respect, there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  See 38 C.F.R. § 4.113 (2003).  The Board notes that 
ratings under Diagnostic Codes 7301 through 7329, inclusive, 
7331, 7342, and 7345 to 7348 will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (2003).

With respect to the applicable law, under Diagnostic Code 
7301, a noncompensable disability rating is assigned for mild 
adhesions of peritoneum.  A 10 percent rating is assigned for 
moderate adhesions of peritoneum with pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
A 30 percent rating is assigned for moderately severe 
adhesions of peritoneum with partial obstruction manifested 
by delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  Finally, a 50 percent rating is 
assigned for severe adhesions of peritoneum with definite 
partial obstruction shown by X-ray, with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7301 (2003).  Ratings for adhesions 
will be considered  when there is a history of operative or 
other traumatic or infectious (intraabdominal) process, and 
at least two of the following: disturbance of motility, 
actual partial obstruction, reflex disturbances, presence of 
pain.  See 38 C.F.R. § 4.114, Diagnostic Code 7301, Note 
(2003).  

Under Diagnostic Code 7330, a 30 percent rating is assigned 
for persistent fistula of intestine or after attempt at 
operative closure which is slightly infrequent with fecal 
discharge.  A 60 percent rating is assigned for persistent 
fistula of intestine or after attempt at operative closure 
which is constant or frequent with fecal discharge.  And, a 
100 percent rating is assigned for persistent fistula of 
intestine or after attempt at operative closure which is 
copious and frequent with fecal discharge.  See 38 C.F.R. § 
4.114, Diagnostic Code 7330 (2003).   

Under Diagnostic Code 7343, a 100 percent rating is assigned 
for malignant neoplasms of the digestive system, exclusive of 
skin growths.  See 38 C.F.R. § 4.114, Diagnostic Code 7343 
(2003).  A rating of 100 percent shall continue beyond the 
cessation of any surgical, x-ray, antineoplastic chemotherapy 
or other therapeutic procedure.  Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e) of this chapter.  If there has been no local 
recurrence or metastasis, rate on residuals.  See 38 C.F.R. § 
4.114, Diagnostic Code 7343, Note (2003).  In this respect, 
38 C.F.R. § 3.105(e) delineates the procedures required for 
the reduction of a veteran's disability rating.

In addition, the Board will also consider other potentially 
applicable Diagnostic Codes, which in this case include 
Diagnostic Codes 7328 and 7329.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (implicitly holding that the BVA's selection 
of a Diagnostic Code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection) (Citations 
omitted).

Under Diagnostic Code 7328, a 20 percent rating is assigned 
for resection of the small intestine where the resection is 
symptomatic, with diarrhea, anemia, and inability to gain 
weight.  A 40 percent disability rating is warranted for 
resection of the small intestine with definite interference 
with absorption and nutrition, manifested by impairment of 
health objectively supported by examination findings 
including definite weight loss.  And, a 60 percent rating is 
assigned for resection of the small intestine with marked 
interference with absorption and nutrition, manifested by 
severe impairment of health objectively supported by 
examination findings including material weight loss.  
38 C.F.R. § 4.114, Diagnostic Code 7328 (2003).  Lastly, 
under Diagnostic Code 7329, a 10 percent rating is assigned 
for resection of the large intestine with slight symptoms, a 
20 percent rating is awarded for moderate symptoms, and a 40 
percent rating is assigned for severe symptoms objectively 
supported by examination findings.  38 C.F.R. § 4.114, 
Diagnostic Code 7328 (2003).  A note to Diagnostic Codes 7328 
and 7329 indicates that where residual adhesions constitute 
the predominant disability, the condition is rated under 
Diagnostic Code 7301, which has been described above.  
38 C.F.R. § 4.114, Diagnostic Codes 7328, 7329, Notes (2003).

II.  The Evidence.

With respect to the evidence of record, records from the 
Memphis VA Medical Center (VAMC) dated from 1986 to 2004, 
include a February 1986 hospitalization summary indicating 
the veteran underwent an upper endoscopy.  And, an October 
2000 hospitalization summary notes he underwent general 
surgery and was diagnosed with clostridium difficile colitis.  
The records also reveal the veteran was hospitalized from 
September 2000 to October 2000 for low anterior resection on 
September 26, 2000, and his discharge diagnosis was 
adenocarcinoma of the colon, status post low anterior 
resection.

In addition, the Memphis VAMC records show the veteran had 
chemotherapy during 2001, and March 2002 notations indicated 
he was followed up for post "adj. Rx" for colon cancer and 
that he was doing well and felt well.  Furthermore, April 
2004 notations show he was followed up for colon cancer and 
that he was doing well.

Lastly, a November 2003 VA examination report indicates the 
veteran had a history of low anterior bowel resection in 
September 2000.  He denied any diarrhea, although at times he 
has stools three to four times per day and then he has stools 
once a day with occasional constipation for five to seven 
days without any type of bowel movements.  He reported that 
since his surgery he regularly uses over the counter 
laxatives every third day to control his stool pattern.  He 
is not on any type of dietary restrictions, although he 
usually eats only two meals a day.  His weight has been 
altered from 152 to 190 pounds, with his most recent weight 
being 204.2 pounds, and his height being 68 inches.  And, he 
occasionally has rectal burning since his chemotherapy, has 
full sphincter control with no fecal leakage or involuntary 
bowel movements, does not require a pad and does not have any 
problems with hemorrhoids.  Upon physical examination, he had 
slightly rotund abdomen, did not have organomegaly, had 
active bowel sounds in all four quadrants, and did not have 
tenderness, rebound or guarding with deep palpation.  He also 
had a surgical scar from the xiphoid process to the 
suprapubic area with no keloid, inflammatory process or 
reaction.  His rectal sphincter tone was slightly decreased 
with no hemorrhoids, and his stool was negative for guaiac.  
Lastly, the examiner's impression was that the veteran had 
service-connected colon carcinoma, status post a low anterior 
colon resection in September 2000.  Two of the six lymph 
nodes were positive, and he underwent chemotherapy that 
lasted for approximately one year, with no radiation therapy 
required following his surgical procedure.  The veteran was 
also noted to have irregular stool pattern from frequency to 
constipation.  


III.  Analysis.

Upon a review of the evidence, the Board finds that the 
veteran's symptomatology related to his colon cancer due to 
ionizing radiation exposure has been characterized by 
irregular stool pattern from frequency to constipation, and 
he is not on any type of dietary restrictions, although he 
usually eats only two meals a day.  However, his disability 
has not been characterized by moderately severe adhesions of 
peritoneum with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  As such, an increased initial rating in 
excess of 10 percent for the veteran's colon cancer due to 
ionizing radiation exposure is not warranted under Diagnostic 
Code 7301.  See 38 C.F.R. § 4.114, Diagnostic Code 7301 
(2003).  

In addition, the veteran's disability is characterized by 
occasional rectal burning, but has full sphincter control 
with no fecal leakage or involuntary bowel movements, and he 
does not require a pad and does not have any problems with 
hemorrhoids.  Thus, his disability does not more nearly 
approximate a disability characterized by persistent fistula 
of intestine or after attempt at operative closure which is 
slightly infrequent with fecal discharge.  As a result, an 
increased initial rating in excess of 10 percent under 
Diagnostic Code 7330 is also not warranted.  See 38 C.F.R. § 
4.114, Diagnostic Code 7330 (2003).   

Furthermore, although the veteran underwent a low anterior 
colon resection in September 2000 due to colon carcinoma and 
had chemotherapy during 2001 which lasted for about a year, 
the veteran's currently does not currently suffer from 
malignant neoplasms of the digestive system, and his 
chemotherapy treatment has been discontinued for more than 
six months.  As such, an increased initial rating in excess 
of 10 percent for the service-connected colon cancer due to 
ionizing radiation exposure is not warranted under Diagnostic 
Code 7343.  See 38 C.F.R. § 4.114, Diagnostic Code 7343 
(2003). 

Considering other potentially applicable Diagnostic Codes, 
see Butts, supra., the veteran's weight has been altered from 
152 to 190 pounds, with his most recent weight being 204.2 
pounds, and his height being 68 inches.  As such, his 
disability does not more nearly approximate a disability 
characterized by resection of the small intestine where the 
resection is symptomatic, with diarrhea, anemia, and 
inability to gain weight, or large intestine resection with 
moderate symptoms.  Therefore, an increased initial rating in 
excess of 10 percent for colon cancer due to ionizing 
radiation exposure is not warranted under Diagnostic Codes 
7328 or 7329.  See 38 C.F.R. § 4.114, Diagnostic Codes 7328, 
7329 (2003).  

Lastly, the Board notes that the evidence does not show that 
the veteran has suffered a considerable amount of weight 
loss, such as a loss greater than 20 percent of the 
individual's baseline weight sustained per three months or 
longer.  38 C.F.R. § 4.112 (2003).  As well, the evidence 
does not show that he has had appreciable weight loss which 
has been sustained over a period of time, taking into 
consideration his standard age and height, weight tables, and 
his individual predominant weight pattern as reflected by the 
records.  Id.  38 C.F.R. § 4.112 (2000 and 2003).  As a 
matter of fact, as discussed above, his weight has been 
altered from 152 to 190 pounds, with his most recent weight 
being 204.2 pounds, and his height being 68 inches.  

Hence, the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial rating in excess 
of 10 percent for colon cancer due to ionizing radiation 
exposure.  Under these circumstances, the doctrine of 
reasonable doubt is not for application. See 38 U.S.C.A. §§ 
5103A, 5107(b); Gilbert v. Lewinski, 1 Vet. App. 49 (1990).

IV.  Conclusion.

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Scharlach v. Lewinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-scheduler evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's colon cancer due to ionizing radiation exposure 
has caused marked interference with employment (i.e., beyond 
that contemplated in the currently assigned evaluations) or 
the need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular scheduler standards.  Specifically, the Board finds 
that the medical evidence of record simply does not show that 
the veteran's disability, per se, is productive of marked 
interference with employment.  In this respect, the law is 
clear that only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
these issues.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Spiritus v. Lewinski, 2 Vet. App. 492, 494-95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned rating.

Moreover, the applicable rating criteria contemplate higher 
ratings.  However, the Board has not found the disability 
under consideration to be of such severity as to warrant the 
assignment of a higher rating for any period during the 
tendency of this appeal on a scheduler basis other than that 
indicated above.  Likewise then, referral for consideration 
for an extra-scheduler evaluation is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Ship wash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for 
colon cancer due to ionizing radiation exposure is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



